Title: To James Madison from John Phillips Ripley, 27 May 1803 (Abstract)
From: Ripley, John Phillips
To: Madison, James


27 May 1803, Philadelphia. Is informed that some Barbary consulates are vacant and, although unknown to JM, offers himself “for employment in that quarter.” Was “in nomination for the office of consul at Tunis” in 1797 and was informed by Pickering that he would be appointed. “But for reasons which at least cannot prejudice my present application Mr. Eaton’s services were considered as more acceptable.” Now practices law in Philadelphia but, “notwithstanding a sacrifice of professional prospects,” would “be happy to pass two or three years in an employment which may be useful” to his country.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Ripley”). 1 p.; docketed by Jefferson: “he is federal.”



   
   In 1797, according to Timothy Pickering and William Eaton, John Phillips Ripley (1775–1816), Eaton’s classmate at Dartmouth College, accepted a bribe from the Spanish minister and perjured himself in an attempt to implicate Pickering in the Blount Conspiracy (Columbian Centinel, 13 Mar. 1816; Pickering to Eaton, 19 Sept. 1797, Eaton to Pickering, 30 Sept. 1797, and Eaton to Ripley, 28 Nov. 1798 [Allis, Timothy Pickering Papers (microfilm ed.), reels 7, 21, 23]).


